               Case 1:18-cv-06263-GBD Document 27 Filed 05/06/19 Page 1 of 1


                                                                                   US.OCSDNY
UNITED STATES DISTRICT COURT                                                     i' DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                      ElJ:.(.~f.R.ONlCAILY FILI.ID
------------------------------------                                    X          O()C #:
ESTANISLAO TUBAC CALI,                                                                       --------"""'
                                                                                   DATE Fl.LED:
                                                  Plaintiff,

                    -against-                                                     ORDER APPROVING FLSA
                                                                                      SETTLEMENT
VIA BRASIL RESTAURANT, and/or any other
entities affiliated with or controlled by Via Brasil                                 18 Civ. 6263 (GBD)
Restaurant, and LUIS GOMEZ,

                                                  Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

GEORGE B. DANIELS, United States District Judge:

          The parties in this FLSA action have reached a settlement and jointly move this Court for

an order approving the settlement and dismissing the case. (ECF Nos. 25, 26.) This Court, having

reviewed the terms of the parties' settlement agreement pursuant to Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together

with the exhibits attached thereto, hereby GRANTS the parties' motion and FURTHER ORDERS

that:

          1. The settlement payment to Plaintiff in the amount of $30,000 is approved; and

         2. This action is dismissed with prejudice and without costs to any party, other than to the

              extent set forth in the parties' settlement agreement and herein approved.

         The Clerk of Court is directed to close this case accordingly.

Dated: New York, New York                                                    SO ORDERED.
       May 2, 2019                                   _MAYO 6 2019
